Sutton, J.
This ease was carried to the Supreme Court by direct bill of exceptions; and that-,court, not having jurisdiction of the same, transferred the matter to this court for disposition. Daniel v. Chastaine, 177 Ga. 730. A judgment of the superior court of Richmond county dismissing a motion of the defendant in garnishment to have the garnishment bond strengthened, .on the ground that that court did not have jurisdiction of the matter, is not a final judgment from which a writ of error lies direct to this court. Civil Code (1910), § 6138; Ross v. Mercer, 115 Ga. 353 (41 S. E. 594) ; Mathews v. Rountree, 123 Ga. 327 (51 S. E. 423). Direction is given that the official copy of the bill of exceptions of file in the clerk’s office of the court below operate as exceptions pendente lite in the cause.

Writ of error dismissed, with direction.


Jenkins, P. J., and Stephens, J., concur.